O’Hara, J.
The defendant, James Ball, appeals his conviction upon a plea of guilty of forging a check. MCLA § 750.248 (Stat Ann 1970 Cum Supp § 28.445). The issues raised on appeal do not merit extended discussion.
The trial judge, during his examination of the defendant, advised him of the maximum sentence and established by direct questioning the essential elements of the offense, including that the defendant signed the name of the payee of a' check without authority with intent to injure or defraud. Before accepting the defendant’s plea and imposing sentence, the judge complied with the requirements of GCE 1963, 785.3 and MCLA §768.35 (Stat Ann 1954 Rev §28.1058).
Nothing has been adduced which would move us to hold that the trial judge erred in refusing to grant the defendant’s motion to withdraw his plea of guilty.
Affirmed.
All concurred.